Case 4:18-cv-00443-JAJ-SBJ Document 33 Filed 09/03/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA
CENTRAL DIVISION

 

HALLMARK SPECIALTY INSURANCE
COMPANY,

Plaintiff/Counterclaim
Defendant,

Vv.
PHOENIX C&D RECYCLING, INC.,

Defendant/Counterclaimant.

 

 

CASE NO.: 4:18-cv-00443

NOTICE OF ISSUANCE OF
SUBPOENA DUCES TECUM

 

To: Michael W. Thrall
Matthew A. McGuire
NYEMASTER GOODE, P.C.
700 Walnut Street, Suite 1600
Des Moines, IA 50309
mwi(@nyemaster.com
mmecguire@nyemaster.com

 

Rebecca R. Weinreich
Stephen V. Kovarik
Angela A. Zanin

LEWIS BRISBOIS BISGAARD & SMITH, LLP

633 West Fifth Street, Suite 4000
Los Angeles, CA 90071

Rebecca. Weinreich@lewisbrisbois.com

 

Stephen.kovarik(@lewisbrisbois.com
Angela.Zanin(@lewisbrisbois.com

Seth I. Weinstein

LEWIS BRISBOIS BISGAARD & SMITH, LLP

77 Water Street, Suite 2100
New York, NY 10005

Seth. Weinstein(@lewisbrisbois.com

 

 
Case 4:18-cv-00443-JAJ-SBJ Document 33 Filed 09/03/19 Page 2 of 2

YOU ARE HEREBY NOTIFIED that a Subpoena Duces Tecum will be served on

the following entities requesting records as outlined in the attached copies of the

subpoenas:

Lowers Forensics International
30 Montgomery St., Suite 1300
Jersey City, NJ 07302

Cherokee Machinery Consultants
c/o Larry Baxter

2504 Quarles Rd.

Rocky Face, GA 30740

Sedgwick Claims Management Services Inc.
c/o David A. North Jr.

1100 Ridgeway Loop
Memphis, TN 38120

PATTERSON LAW FIRM, L.L.P.
505 5 Avenue, Suite 729

Des Moines, IA 50309

Phone: 515-283-2147

FAX: 515-283-1002

E-mail: mjones@pattersonfirm.com

 

 

 

 

 

 

 

CERTIFICATE OF SERVICE E-mail: jhutchinson@pattersonfirm.com

The undersigned certifies that the document attached was served
upon all parties to the above cause to each of the attorneys of By: /s/ Michael Ss Jones
record or an unrepresented party hereinat their respectiv ve - :
addresses disclosed on this pleading on Leseefaatt ‘ a[ry Michael S. Jones AT0003975
By: ETU.S. Mail O Email

DO Hand Delivered O Fax ; 7

O Electronically Mailed Electronically Mailed By: /s/ Jordan R. Hutchinson

by District Court by (M/ECF Jordan R. Hutchinson AT0013422

Signatur AY S. Y Rh ATTORNEYS FOR DEFENDANT,

 

 

PHOENIX C&D RECYCLING, INC.
